IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RODNEY MCCUTCHEON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-5781

MICHAEL D. CREWS,
SECRETARY, DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 17, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Rodney McCutcheon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; Susan A. Maher and Marcus O. Graper, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.